***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. CARLOS A. ROMERO
                (AC 42213)
                         Alvord, Keller and Elgo, Js.

                                   Syllabus

The defendant, who had been on probation in connection with a prior
   conviction, appealed to this court from the judgment of the trial court
   revoking his probation and sentencing him to thirty months of incarcera-
   tion. Following a stop of a van in which the defendant was a passenger
   and a subsequent search of his hotel room, the defendant was arrested
   and charged with possession of narcotics with intent to sell and posses-
   sion of drug paraphernalia. At his probation revocation proceeding,
   certain evidence was admitted that had been obtained from the stop
   and the search of his hotel room. After the close of evidence, the trial
   court denied the defendant’s motion to suppress, declining to recognize
   an exception to the general inapplicability of the exclusionary rule to
   probation revocation proceedings, and ruled that the search of the defen-
   dant’s hotel room was lawful. On appeal, the defendant claimed that
   under the circumstances of the case, the trial court improperly declined
   to apply the exclusionary rule pursuant to article first, § 7, of the Connect-
   icut constitution. Held that the defendant could not prevail on his claim
   that the trial court improperly declined to apply the exclusionary rule,
   as the warrantless search at issue did not violate the Connecticut consti-
   tution; a standard condition of the defendant’s probation provided that
   he submit to a search of his person, possessions, vehicle or residence
   when a probation officer has a reasonable suspicion that he was violating
   conditions of his probation, which diminished his reasonable expecta-
   tion of privacy and furthered the state’s dual interests in facilitating
   the defendant’s rehabilitation and protecting society from any future
   criminal violations by him, and there was no requirement in the defen-
   dant’s probation search condition that a warrant be procured before a
   search was conducted, and the probation officer and investigator in
   this case possessed sufficient reasonable suspicion to suspect that the
   defendant was engaged in a sale of narcotics and that his hotel room
   might contain further evidence of such criminality to conduct their
   search of the defendant’s hotel room, the defendant having been
   observed leaving a hotel parking lot, walking to the parking lot of certain
   neighboring apartments, approaching a driver of a van and reaching his
   hand into the van’s front driver side window, and entering the van, and,
   after a motor vehicle stop of the van was conducted, the driver of the
   van was observed visibly shaking and beginning to cry, a needle and
   glassine bags were discovered on the driver’s person, the driver admitted
   to purchasing $50 worth of heroin, the sum of $50 was found in one of
   the defendant’s pockets, a room card key for the hotel was found on
   the defendant, and a hotel clerk stated that the defendant had been
   staying at the hotel.
     Submitted on briefs March 18—officially released July 14, 2020

                             Procedural History

  Substitute information charging the defendant with
violation of probation, brought to the Superior Court
in the judicial district of New London, geographical
area number eleven, where the case was tried to the
court, Jongbloed, J.; thereafter, the court denied the
defendant’s motion to suppress; judgment revoking the
defendant’s probation, from which the defendant
appealed to this court. Affirmed.
  J. Christopher Llinas, filed a brief for the appel-
lant (defendant).
   Mitchell S. Brody, senior assistant state’s attorney,
Michael L. Regan, state’s attorney, and Lawrence Tytla,
former supervisory assistant state’s attorney, filed a
brief for the appellee (state).
                           Opinion

   ALVORD, J. The defendant, Carlos A. Romero,
appeals from the judgment of the trial court finding
him in violation of probation under General Statutes
§ 53a-32. On appeal, the defendant claims that, under
the facts of his case, the court improperly declined to
apply the exclusionary rule pursuant to article first,
§ 7, of the Connecticut constitution in his probation
revocation hearing. Because we conclude that the
search at issue in this case did not violate article first,
§ 7, of the Connecticut constitution, we do not reach
the defendant’s claim that the exclusionary rule applies
under the particular circumstances of his case.1 Accord-
ingly, we affirm the judgment of the court.
  The following facts and procedural history are rele-
vant to this appeal. On June 2, 2015, the defendant
pleaded guilty to assault in the second degree under
General Statutes § 53a-60 (a) (1) and received a sen-
tence of five years incarceration, suspended after two
years, followed by three years of probation. The defen-
dant’s probation commenced on August 10, 2016. On
July 18 and September 1, 2016, the defendant signed
his conditions of probation, demonstrating that he
understood them and would follow them. The standard
conditions of the defendant’s probation required that
he, inter alia, ‘‘not violate any criminal law of the United
States, this state or any other state or territory,’’ ‘‘[k]eep
the [p]robation [o]fficer informed of where you are, tell
your probation officer immediately about any change
to your . . . address,’’ and ‘‘[s]ubmit to a search of
[his] person, possessions, vehicle or residence when
the [p]robation [o]fficer has a reasonable suspicion to
do so.’’ In addition to the standard conditions, under a
section of the conditions of probation form titled ‘‘Court
Ordered Special Conditions,’’ the defendant was
required to avoid ‘‘new arrests.’’
  On March 17, 2017, the defendant was arrested and
charged with possession of narcotics with intent to
sell in violation of General Statutes § 21a-278 (b) and
possession of drug paraphernalia in violation of General
Statutes § 21a-267 (a). In May, 2017, the defendant was
charged with violation of probation under § 53a-32. On
June 13, 2018, the defendant filed a motion to suppress
in his violation of probation proceedings. The court
reserved ruling on the defendant’s motion to suppress
until after the close of evidence. After the presentation
of all evidence, the court found the following facts.
  On March 17, 2017, Investigator Bridget Nordstrom
of the Groton Police Department was on duty and
accompanied by Parole Officer Ray Belville in an
unmarked police vehicle. Nordstrom and Belville were
assigned to a regional task force that was formed to
combat the heroin epidemic by actively looking for
narcotic and prostitution related criminal activity. The
focus of the task force required Nordstrom and Belville
to frequently surveil local hotels. On March 17, Nords-
trom and Belville observed the defendant exit the park-
ing lot of the Rodeway Inn (hotel) in Groton and walk
through a wooded area to the parking lot of the Groton
Towers, an apartment complex (apartments) adjacent
to the hotel. Nordstrom recognized the defendant and
believed him to be a resident of the hotel because she
had seen him there approximately eight to ten times
over the prior two months. The defendant walked up
to the driver side window of a van that had just entered
the parking lot. The defendant reached his hand into
the driver side window; he then proceeded to enter
the van through its front passenger side door. The van
exited the parking lot and was followed by Nordstrom
and Belville.
   The van was driven from the parking lot to the Ninety-
Nine Restaurant (restaurant), approximately one-eighth
to one-quarter of a mile along Bridge Street. The van
entered the restaurant’s parking lot and parked. Nords-
trom and Belville exited their vehicle and approached
the van to identify the driver and the defendant because
they believed that they had witnessed a ‘‘hand-to-hand’’
drug transaction.2 As they made their approach, Nords-
trom and Belville were in plain clothes and displayed
their badges to the driver and the defendant. The driver,
who was later identified as Luis Rosario, was visibly
shaking and began to cry. Rosario exited the vehicle
upon request by Nordstrom and Belville. Rosario was
asked if he had anything illegal in his van or on his
person, to which he admitted to possessing a needle in
his sock. Belville removed the needle from Rosario’s
sock and, as he was doing so, discovered glassine bag-
gies inside one of Rosario’s socks. Rosario was asked
by Nordstrom whether he had purchased the bags from
the defendant, to which he responded, ‘‘are you trying
to get me killed?’’
   Nordstrom approached the defendant, who was
‘‘compliant’’ and had his hands on the van’s dashboard.
The defendant was ordered out of the van, handcuffed,
and searched. The defendant was found to possess $50
in one pocket, approximately $57 in the other pocket,
and a room card key for the hotel. Nordstrom asked
the defendant if he was staying at the hotel, which he
denied. Nordstrom asked the defendant if he was on
probation, to which he responded affirmatively; Nords-
trom further confirmed that the defendant was on pro-
bation by conducting a criminal history search in the
National Crime Information Center database.
  Following her discovery that the defendant was on
probation, Nordstrom contacted a New London county
probation officer and part-time member of the regional
task force, Terry Granatek. Granatek arrived on the
scene in fewer than ten minutes. While waiting for Gra-
natek, the defendant denied selling drugs to Rosario.
Rosario admitted to having purchased $50 worth of
heroin, the same amount of money found on the defen-
dant in one of his pockets.
   Following Granatek’s arrival on the scene, Nordstrom
informed him of her reasons for stopping the van, that
she suspected a sale of narcotics had occurred, and
that the defendant was on probation and asserted that
he was residing in Hartford. Granatek recognized the
defendant because he had previously seen him outside
of the hotel on a few occasions. Granatek confirmed
with the defendant that he was on probation. Granatek
asked the defendant if he was staying at the hotel, which
the defendant denied. The defendant was transported
to the hotel because the officers had a reasonable basis
to believe that he was residing there due to his posses-
sion of a card key to the hotel. Nordstrom and Granatek
approached the clerk at the hotel’s front desk to inquire
whether the defendant was staying at the hotel. The
clerk informed Nordstrom and Granatek that the defen-
dant had been staying at the hotel with his girlfriend,
Adaly Estrella, and provided them with the room num-
ber. Nordstrom, Granatek, and Police Officer Sean
O’Brien, walked to the hotel room, knocked on its door,
and were greeted by Estrella. Estrella pointed out pos-
sessions of the defendant.
   With some assistance from Nordstrom, Granatek per-
formed a search of the room, from which the following
items were discovered: plastic sandwich bags, the cor-
ners of which can be used for packaging narcotics;3
seven cell phones, five of which were the defendant’s;
and a black duffel bag containing mail addressed to the
defendant, men’s clothing, a cylindrical pill container
with a white powder residue within, glassine bags
stamped with a red devil, a digital scale, and a jar con-
taining marijuana residue. One of the defendant’s cell
phones displayed an incoming text message that refer-
enced ‘‘fire,’’ a term that can be associated with heroin.
A subsequent lab test of the residue found in the cylin-
drical pill container determined that it consisted of fen-
tanyl, heroin, and tramadol.
   Following the close of evidence, the defendant
argued that his motion to suppress should be granted
because the stop of the van and the search of his hotel
room were unconstitutional under the fourth amend-
ment to the United States constitution and article first,
§ 7, of the Connecticut constitution. The defendant fur-
ther argued that, under the circumstances of his case,
an exception to the general inapplicability of the exclu-
sionary rule in probation revocation proceedings should
be recognized, and that the evidence collected from the
stop of the van and the search of his hotel room should
be suppressed. The state opposed the motion to sup-
press, arguing that (1) the defendant, as a passenger in
the van, had no reasonable expectation of privacy—
and, thus, no standing—to contest the stop of the van
and (2) the search of his hotel room was ‘‘specifically
authorized by the conditions of probation that [the]
defendant assented to.’’
   In its ruling on the defendant’s motion to suppress,
the court declined to recognize an exception to the
general inapplicability of the exclusionary rule in the
defendant’s probation revocation hearing. The court
further ruled that the search of the defendant’s hotel
room was lawful, stating that ‘‘condition number twelve
of the defendant’s conditions of probation require[d]
[him] to submit to a search of his person, possessions,
and residence when there’s a reasonable suspicion to
do so. Here there was a reasonable suspicion to do so.’’
The court found, by a preponderance of the evidence,
that the defendant committed a violation of probation,
revoked his probation, and sentenced him to thirty
months of incarceration.4 This appeal followed. Addi-
tional facts will be set forth as necessary.
   On appeal, the defendant claims that, under the cir-
cumstances of his case, the court improperly declined
to apply the exclusionary rule pursuant to article first,
§ 7, of the Connecticut constitution in his probation
revocation hearing. Specifically, the defendant argues
that an exception to the general inapplicability of the
exclusionary rule in probation revocation hearings is
warranted under the state constitution when officers
conduct a search of a probationer after learning of
that individual’s probation status.5 In support of this
argument, the defendant cites Payne v. Robinson, 207
Conn. 565, 541 A.2d 504, cert. denied, 488 U.S. 898, 109
S. Ct. 242, 102 L. Ed. 2d 230 (1988), a case in which our
Supreme Court considered ‘‘[w]hether the exclusionary
rule of the fourth amendment to the United States con-
stitution applies to probation revocation hearings
. . . .’’ (Footnote omitted.) Id., 570. To address this
question, the court balanced the state’s interest in accu-
rate fact-finding, which would have been impaired by
an application of the exclusionary rule, against the
deterrent benefits of the rule. Id., 571. The court con-
cluded that ‘‘the balance of interests does not favor
the application of the exclusionary rule to a probation
hearing in these circumstances.’’ Id. The court further
stated: ‘‘[W]e emphasize that in holding that the exclu-
sionary rule does not apply to this case, we do not
reach the question of whether the exclusionary rule
would apply in probation revocation proceedings when
the police officer who had conducted the search was
aware or had reason to be aware of the suspect’s proba-
tionary status. If illegally obtained evidence was admis-
sible in such circumstances, the police officer might
very well discount the fact that such evidence was inad-
missible at a criminal trial, believing that incarceration
of the probationer would instead be achieved through
the revocation of his probation. Application of the
exclusionary rule to the probation hearing might there-
fore contribute significantly to the deterrence of illegal
searches.’’ Id., 573.
   In the ensuing cases, our Supreme Court recognized
the general inapplicability of the exclusionary rule to
probation revocation hearings. See State v. Jacobs, 229
Conn. 385, 392, 641 A.2d 1351 (1994) (‘‘[w]e note initially
that, unlike criminal trials, in which the exclusionary
rule typically applies, in probation revocation hearings,
the exclusionary rule typically does not apply’’); see
also State v. Maietta, 320 Conn. 678, 686, 134 A.3d 572
(2016); State v. Foster, 258 Conn. 501, 507, 782 A.2d 98
(2001). In each of those cases, however, the court was
not presented with facts inviting it to reach the question
it had reserved in Payne: ‘‘whether the exclusionary
rule would apply in probation revocation proceedings
when the police officer who had conducted the search
was aware or had reason to be aware of the suspect’s
probationary status.’’ Payne v. Robinson, supra, 207
Conn. 573.6
   In State v. Jacobs, supra, 229 Conn. 392, the court
concluded that the case was not appropriate ‘‘for decid-
ing whether the Payne dictum is correct’’ because ‘‘[t]he
presence of a warrant [made the] case critically differ-
ent . . . .’’ ‘‘Unlike a warrantless search, a search
authorized by a warrant presupposes that the officer
has persuaded a Superior Court judge that probable
cause exists to believe that the defendant has commit-
ted a crime and that evidence of that crime exists at
the place to be searched.’’ Id., 392–93. As to whether
the exclusionary rule would apply to a search per-
formed with a patently defective warrant, the court
declined to address that issue, stating that the ‘‘case
[did] not present that factual scenario.’’ Id., 394. In State
v. Foster, supra, 509–10, the court stated that, ‘‘[a]s in
Jacobs, the search in [this] case was made pursuant to
a search warrant and [did] not present itself as one of
egregious, shocking or harassing police misconduct.
. . . Moreover, the defendant made no offer of proof
that the state police who discovered the evidence and
executed the search warrant knew that he was on pro-
bation at the time.’’ (Footnote omitted.) Lastly, in State
v. Maietta, supra, 320 Conn. 687, the court determined
that ‘‘nothing in the underlying record indicates that
. . . [the] probation officers were conducting the
searches at the behest of the police or for reasons other
than to ensure that the defendant was in compliance
with the terms of his probation’’ and that the ‘‘case
contain[ed] no egregious, shocking or harassing police
misconduct that would merit the application of the
exclusionary rule.’’ (Internal quotation marks omitted.)
  In this appeal, Granatek and Nordstrom performed
a warrantless search of the defendant’s hotel room after
they discovered that he was on probation. In this regard,
we are provided with facts permitting us to reach the
question reserved in dictum by our Supreme Court in
Payne and noted by its progeny. Nevertheless, we do
not reach that question in this case because we con-
clude that the search of the defendant’s hotel room
did not violate his right to be free from unreasonable
searches under article first, § 7, of the Connecticut con-
stitution. Accordingly, the exclusionary rule has no
applicability in this case irrespective of whether the
rule might apply in probation revocation proceedings
when officers who conducted a warrantless search
were previously aware of an individual’s probation-
ary status.
    ‘‘In reviewing a trial court’s decision on a motion to
suppress, [a] finding of fact will not be disturbed unless
it is clearly erroneous in view of the evidence and plead-
ings in the whole record . . . . [When] the legal con-
clusions of the court are challenged, [our review is
plenary] . . . .’’ (Internal quotation marks omitted.)
State v. Maietta, supra, 320 Conn. 686; see also State
v. Geisler, 222 Conn. 672, 694 n.15, 610 A.2d 1225 (1992)
(‘‘legal issues, e.g., whether information sufficed to give
officers reasonable suspicion or probable cause,
reviewed de novo’’). Article first, § 7, of the Connecticut
constitution provides: ‘‘The people shall be secure in
their persons, houses, papers and possessions from
unreasonable searches or seizures; and no warrant to
search any place, or to seize any persons or things,
shall issue without describing them as nearly as may
be, nor without probable cause supported by oath or
affirmation.’’7 ‘‘[T]he exclusionary rule bars the govern-
ment from introducing at trial evidence obtained in
violation of the fourth amendment to the United States
constitution. . . . The rule applies to evidence that is
derived from unlawful government conduct, which is
commonly referred to as the fruit of the poisonous tree
. . . . In State v. Dukes, 209 Conn. 98, 115, 547 A.2d
10 (1988), [our Supreme Court] concluded that article
first, § 7, of the Connecticut constitution similarly
requires the exclusion of unlawfully seized evidence.’’
(Citations omitted; emphasis added; internal quotation
marks omitted.) State v. Brocuglio, 264 Conn. 778, 786–
87, 826 A.2d 145 (2003). Thus, if a search is lawful, the
exclusionary rule will not apply.
  The defendant argues that because the search of his
hotel room was conducted without a warrant, probable
cause and exigent circumstances, or consent, it was
unconstitutional under article first, § 7, of the Connecti-
cut constitution.8 We are unpersuaded.9
   In United States v. Knights, 534 U.S. 112, 114, 122 S.
Ct. 587, 151 L. Ed. 2d 497 (2001), the Supreme Court
decided whether a search of a defendant pursuant to
a search condition of his probation,10 and supported by
reasonable suspicion, satisfied the fourth amendment.
The court noted that neither the terms of the defen-
dant’s probation search condition nor the fourth amend-
ment limited permissible searches pursuant to that con-
dition to those with probationary, rather than
investigatory, purposes. Id., 116–18. The court further
refrained from determining whether the defendant’s
‘‘acceptance of the search condition constituted con-
sent . . . of a complete waiver of his [f]ourth [a]mend-
ment rights . . . because [it] conclude[d] that the
search of [the defendant] was reasonable under [the]
general [f]ourth [a]mendment approach of examining
the totality of the circumstances . . . with the proba-
tion search condition being a salient circumstance.’’
(Citation omitted; internal quotation mark omitted.) Id.,
118. The court then considered the reasonableness of
the search ‘‘by assessing, on the one hand, the degree
to which it intrudes upon an individual’s privacy and,
on the other, the degree to which it is needed for the
promotion of legitimate governmental interests.’’ (Inter-
nal quotation marks omitted.) Id., 118–19.
   According to the court, the government’s legitimate
interests were the rehabilitation of the defendant and
the protection of society from his commission of future
criminal violations. Id., 119–20. With respect to the sec-
ond interest, the court stated that ‘‘it must be remem-
bered that the very assumption of the institution of
probation is that the probationer is more likely than the
ordinary citizen to violate the law.’’ (Internal quotation
marks omitted.) Id., 120. Therefore, the search condi-
tion of probation advanced the government’s interests,
while diminishing the defendant’s reasonable expecta-
tion of privacy. Id., 119–20. The court held ‘‘that the
balance of these considerations require[d] no more than
reasonable suspicion to conduct a search of [the defen-
dant’s] house.’’ Id., 121. Moreover, the court concluded
that the warrant requirement was unnecessary under
the circumstances. Id. Thus, ‘‘[w]hen an officer has rea-
sonable suspicion that a probationer subject to a search
condition is engaged in criminal activity, there is enough
likelihood that criminal conduct is occurring that an
intrusion on the probationer’s significantly diminished
privacy interests is reasonable.’’ Id.; see also State v.
Smith, 207 Conn. 152, 174, 540 A.2d 679 (1988)
(‘‘Although the fourth amendment generally requires a
warrant based on probable cause before a search
occurs, exceptions exist to this requirement when a
legitimate governmental purpose makes the intrusion
into one’s privacy reasonable. . . . This is consistent
with the diminished expectation of privacy that a proba-
tioner, such as this defendant, is to expect in this gov-
ernmental program to normalize his relations with soci-
ety. The standard required to justify the search here by
a probation officer . . . [is] reasonable suspicion
. . . .’’ (Citations omitted; internal quotation marks
omitted.)
  In State v. Moore, 112 Conn. App. 569, 574–75, 963
A.2d 1019, cert. denied, 291 Conn. 905, 967 A.2d 1221
(2009), this court held that a warrantless search of the
apartment of a defendant on probation did not violate
the fourth amendment to the United States constitution.
This court stated that ‘‘[t]he defendant’s terms of proba-
tion required that he refrain from violating any criminal
laws and that he ‘[s]ubmit to a search of [his] person,
possessions, vehicle or residence when the [p]robation
[o]fficer has a reasonable suspicion to do so.’ ’’ Id.,
574. Because the defendant’s urine tested positive for
cocaine and marijuana, and a colleague of the defen-
dant’s probation officer observed the defendant
attempting to hide drug paraphernalia while the col-
league was present in the apartment, this court deter-
mined that the defendant’s probation officer ‘‘had ample
basis for a reasonable suspicion that the defendant had
violated the terms of his probation. The defendant was
aware of and had signed and agreed to the standard
term of his probation that provided that his probation
officer could search his premises any time the officer
had a reasonable suspicion to do so.’’ Id., 575.
  Although the defendant in the present case argues
that the search of his hotel room violated his rights
under the state constitution, he failed to provide an
independent analysis of whether article first, §7, of the
Connecticut constitution provides probationers with
greater protection from warrantless searches than pro-
vided by the fourth amendment. See State v. Geisler,
supra, 222 Conn. 684–85 (setting forth appropriate fac-
tors to address whether ‘‘the protections afforded to
the citizens of this state by our own constitution go
beyond those provided by the federal constitution, as
that document has been interpreted by the United States
Supreme Court’’ (internal quotation marks omitted)).
As such, the holdings of Knights and Moore govern
our analysis of whether the warrantless search of the
defendant’s hotel room was unreasonable and, thus, in
violation of article first, §7, of the Connecticut consti-
tution.
  As in Moore, a standard condition of the defendant’s
probation was that he ‘‘[s]ubmit to a search of [his]
person, possessions, vehicle or residence when the
[p]robation [o]fficer has a reasonable suspicion to do
so.’’ See State v. Moore, supra, 112 Conn. App. 574.
The defendant signed the conditions of his probation,
thereby manifesting an understanding of and assent
to those conditions. The defendant’s probation search
condition diminished his reasonable expectation of pri-
vacy and furthered the state’s dual interests in facilitat-
ing the defendant’s rehabilitation and protecting society
from any future criminal violations by him. See United
States v. Knights, supra, 534 U.S. 119–20; State v. Smith,
supra, 207 Conn. 174. Furthermore, there is no require-
ment in the defendant’s probation search condition that
a warrant be procured before a search is conducted of
his ‘‘person, possessions, vehicle or residence . . . .’’
See also United States v. Knights, supra, 121 (dispens-
ing with fourth amendment warrant requirement for
searches of probationers who are subject to search
condition and when there is reasonable suspicion).
Accordingly, the defendant could reasonably be sub-
jected to a search of his residence and possessions
when a probation officer had reasonable suspicion that
he was violating conditions of his probation. ‘‘The rea-
sonable suspicion standard requires no more than that
the authority acting . . . be able to point to specific
and articulable facts that, taken together with rational
inferences from those facts, reasonably warrant a belief
. . . that a condition of [probation] has been or is being
violated.’’ (Internal quotation marks omitted.) State v.
Moore, supra, 112 Conn. App. 574. For the reasons that
follow, we conclude that Granatek and Nordstorm pos-
sessed sufficient reasonable suspicion to conduct their
search of the defendant’s hotel room.
  The defendant was observed by Nordstrom leaving
the hotel parking lot, walking through a wooded area
to the parking lot of the neighboring apartments, and
approaching the driver of a van that had just pulled
into the parking lot. The defendant reached his hand
into the van’s front driver side window, then entered the
van through the front passenger side door. Nordstrom
followed the van after it left the parking lot and drove
approximately one-eighth to one-quarter of a mile down
Bridge Street, until it entered the parking lot of the
restaurant. The van stopped in the restaurant’s parking
lot. Nordstrom and Belville approached the van to make
identifications of those inside it.11 The driver of the van,
Rosario, was observed visibly shaking and beginning
to cry. A needle and glassine baggies were discovered
on Rosario’s person. After being asked whether he pur-
chased the glassine baggies from the defendant, Rosario
replied ‘‘are you trying to get me killed?’’ Subsequently,
Rosario admitted to purchasing $50 worth of heroin.
The sum of $50 was found in one of the defendant’s
pockets, matching the amount of money Rosario admit-
ted to paying for the heroin.
   A room card key for the hotel was also found on the
defendant, but he denied to Nordstrom that he was
staying there. After Nordstrom learned that the defen-
dant was on probation, she contacted Granatek because
he was a local probation officer. When Granatek arrived
on the scene, Nordstrom shared with him the reasons
for her stop of the van, and that the defendant was on
probation and reported living in Hartford. The defen-
dant again denied staying at the hotel when he was
asked by Granatek. Because the defendant had a hotel
key card and had been observed by both Granatek and
Nordstrom outside the hotel multiple times prior to
March 17, 2017, Granatek reasonably suspected that the
defendant was being deceitful when he denied staying
at the hotel. The defendant was transported to the hotel,
where Granatek and Nordstrom inquired of the front
desk clerk whether the defendant was staying at the
hotel. The clerk stated that the defendant had been
staying at the hotel with Estrella.12 Granatek went to
the defendant’s room and performed a probation check
of the hotel room, with some assistance from Nor-
dstrom.
  In light of the foregoing facts found by the court, it
was reasonable for Granatek and Nordstrom to suspect
that the defendant was engaged in a sale of narcotics
and that his hotel room might contain further evidence
of such criminality. Therefore, the warrantless search
of the defendant’s hotel room pursuant to the search
condition of his probation was lawful.13
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant further claims that the court improperly concluded that
there was sufficient evidence that he violated his probation. The defendant
concedes that if we disagree that the exclusionary rule applies under the
facts of his case, there is sufficient evidence to find him in violation of
probation. In light of our conclusion that the evidence presented at his
probation revocation proceeding was not collected from an unlawful search,
we need not reach the defendant’s sufficiency of the evidence claim.
   2
     A young child was discovered in a car seat in the van’s second row
of seating.
   3
     The plastic sandwich bags were found without their corners cut off.
   4
     Thereafter, the state entered a nolle prosequi of the charges pending in
the underlying criminal case.
   5
     In Pennsylvania Board of Probation & Parole v. Scott, 524 U.S. 357,
368–69, 118 S. Ct. 2014, 141 L. Ed. 2d 344 (1998), the United States Supreme
Court refused to recognize an exception to the general inapplicability of
the exclusionary rule in parole revocation hearings. The holding in Scott
has been interpreted to apply in probation revocation hearings. See United
States v. Hightower, 950 F.3d 33, 37 (2d Cir. 2020); United States v. Hebert,
201 F.3d 1103, 1104 and n.2 (9th Cir. 2000); United States v. Armstrong,
187 F.3d 392, 394 (4th Cir. 1999); State v. Foster, 258 Conn. 501, 508–509
n.6, 782 A.2d 98 (2001).
   The fourth amendment to the United States constitution provides: ‘‘The
right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no
warrants shall issue, but upon probable cause, supported by oath or affirma-
tion, and particularly describing the place to be searched, and the persons
or things to be seized.’’
   6
     In State v. Jacobs, supra, 229 Conn. 389–90, the defendant claimed that
‘‘the fourth amendment exclusionary rule applies to a revocation of proba-
tion proceeding if the officers performing the search knew or should have
known of the defendant’s probationary status . . . .’’ Following the United
States Supreme Court decision in Pennsylvania Board of Probation & Parole
v. Scott, 524 U.S. 357, 357, 118 S. Ct. 2014, 141 L. Ed. 2d 344 (1998); see
footnote 5 of this opinion; the defendant in State v. Foster, supra, 258 Conn.
502, claimed that the exclusionary rule applied in probation revocation
proceedings under article first, § 7, of the Connecticut constitution. In State
v. Maietta, supra, 320 Conn. 681, the defendant claimed that the exclusionary
rule under the fourth and fourteenth amendments to the federal constitution
should apply to his probation revocation hearing.
   7
     The fourth amendment to the United States constitution provides individ-
uals with similar protections. See footnote 5 of this opinion.
   8
     On appeal, the defendant does not claim that the search of the hotel
room was unlawful under the fourth amendment to the United States consti-
tution. In addition, the defendant does not claim that the stop of the van
was unconstitutional under either the fourth amendment to the United States
constitution or article first, § 7, of the Connecticut constitution. Accordingly,
we do not consider those issues.
   9
     On appeal, the state does not argue that the judgment should be affirmed
because the search of the defendant’s hotel room was constitutional. The
defendant does, however, claim that the search of his hotel room was
unconstitutional under article first, § 7, of the Connecticut constitution.
Because we conclude that the search of the hotel room was lawful, and the
lawfulness of that search is dispositive, we decide the defendant’s appeal
on this basis.
   10
      The probation condition, agreed to by the defendant, provided that he
would ‘‘[s]ubmit his . . . person, property, place of residence, vehicle, per-
sonal effects, to search at anytime, with or without a search warrant, warrant
of arrest or reasonable cause by any probation officer or law enforcement
officer.’’ (Internal quotation marks omitted.) United States v. Knights, supra,
534 U.S. 114.
   11
      On appeal, the defendant does not challenge the legality of the stop of
the van and, therefore, we do not consider that issue. See footnote 8 of
this opinion.
   12
      The defendant’s conditions of probation do not define ‘‘residence,’’ as
that term is used in the search condition. Nonetheless, because Nordstrom
and Granatek had seen the defendant outside the hotel multiple times before
March 17, and the hotel clerk had told Granatek that the defendant was
staying at the hotel, it was reasonable for Granatek to infer that the hotel
room was the defendant’s residence. See State v. Drupals, 306 Conn. 149,
163, 49 A.3d 962 (2012) (interpreting ‘‘residence,’’ as that term is used in
General Statutes § 54-251 (a), to mean ‘‘the act or fact of living in a given
place for some time, and . . . does not apply to temporary stays’’).
   13
      The defendant argues that ‘‘[r]ather than seek a search warrant to search
[his] hotel room after discovering that [he] was on probation, the police
enlisted the assistance of . . . Granatek, who was assigned to New London
county and was not involved in the supervision of [him] in any way.’’ The
defendant further argues that because Granatek was not his probation offi-
cer, he did not have access to his probation conditions to know of the
search condition. To the extent that the defendant argues that only his
probation officer may perform a search of his residence and possessions
under the search condition, he has provided us with no authority to support
that proposition. As a probation officer, Granatek was authorized to ‘‘super-
vise and enforce all conditions of probation ordered pursuant to section
53a-30.’’ General Statutes § 54-108 (b). The defendant’s search condition is
a standard condition of probation. See State v. Moore, supra, 112 Conn.
App. 575 (referring to ‘‘standard term of . . . probation that provided . . .
probation officer could search . . . premises’’ (emphasis added)). We thus
find these arguments unavailing.